—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered September 6, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court conducted a thorough inquiry and recitation on the record of the facts and reasons for invoking the statutory authorization for discharging and replacing a juror based on continued unavailability (see, People v Page, 72 NY2d 69).
The defendant’s remaining contention is without merit. Bracken, J. P., Thompson, Krausrnan and Luciano, JJ., concur.